      Case 5:17-cv-00868-MAD-TWD Document 61 Filed 11/28/18 Page 1 of 1




                                       November 28, 2018
VIA ECF

Hon. Thérèse Wiley Dancks
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse, New York 13261-7346

       Re:     CNY Fair Housing, Inc. et al. v. Douglas Waterbury, et al.
               Civil Action No.: 5:17-CV-868 (MAD/TWD)

Dear Judge Dancks:

        Pursuant to this Court’s October 24, 2018 Text Order, Plaintiffs provide the following
status report concerning the receipt of financial information.

       Plaintiffs have sent releases to the following third-party financial institutions: Adirondack
Bank; Burdick & Pearson, PLLC; Business Specialties, LLC; Canale Insurance; Community
Bank NA; Countrywide Financial Corp.; Green Lake Associates, LLC; Jerry O’Connell; JP
Morgan Chase; Key Bank; Maureen Kenyon; NBT Bank; NY State Department of Taxation and
Finance; Pathfinder Bank; Steven Thomas; and Thomas Hatfield.

        To date, Plaintiffs are still awaiting responsive documents from the NY State Department
of Taxation and Finance, as well as additional responsive documents from Canale Insurance and
Green Lake Associates LLC/Business Specialties, LLC. These institutions had requested
additional time to provide responsive information. The documents Plaintiffs have received to
date are voluminous; Plaintiffs are working to complete their review of these documents in order
to continue negotiations as quickly possible.

       As an additional update for the Court, Defendants’ counsel have informed Plaintiffs’
counsel that Defendants are retaining new attorneys to represent them in this matter. It is
Defendants’ counsel’s understanding that Defendants intend to file a substitution of counsel at
some point this week.

                                                  Respectfully submitted,

                                                  /s/ Jia M. Cobb
                                                  Jia M. Cobb
                                                  Attorney for Plaintiffs
CC: All Counsel, via ECF
